Title: To Thomas Jefferson from Caesar A. Rodney, 15 March 1802
From: Rodney, Caesar A.
To: Jefferson, Thomas


            Honored & Dear Sir,
              Wilmington March 15th. 1802.
            My friend Dr. A. Alexander of the town of New Castle will deliver you this letter. He has long & faithfully served us in our State legislature & has never even during the storm veered a single point from the steady cause of Republicanism. He has also been once our candidate for Governor & twice for Representative to congress. You will receive from him satisfactory information of the State of the public opinion here, & an accurate account of the late scene thro’ which we have passed.
            The Opposition must henceforth acknowledge your cool philosophic firmness & confess that your conduct exhibits the “justum et tenacem, propositi virum.”
            Rest assured that their rude language & intemperate threats will recoil on themselves. If there were a latent spark of firmness in the constitution temper or frame of any representative in congress some of the declamatory harangues must have excited it, into action. In that way they have excited themselves. But “there is no terror in their threats,” let them marshall themselves under the judges when they please we are prepared to meet them.
            My health has been much impaired again this winter. Exercise is my support & our month of confinement almost destroys me. I hope your valuable & important life is prolonged free from every complaint or infirmity. With great personal regard & esteem believe me Dr. Sir
            Yours Most Sincerely
            C. A. Rodney
          